Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	With respect to the 101 rejection, the examiner agrees with applicant that the amended claims now recite a practical application and the rejection is withdrawn. 
	With respect to the art rejection, applicant’s arguments have been considered, but are moot in light of the new rejection under Lam and Gallo that is necessitated by applicant’s amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 USC 103 as being unpatentable over US 2009/0006398 Lam et al. (hereafter Lam) in view of, Harvard Business Review, A Refresher on A/B Testing, Amy Gallo, June 28, 2017 (hereafter Gallo).

1. A method comprising: 
generating, by the processing device, a first combination of the recommendation algorithms having a first set of weights, the first combination comprising a first subset of the set of recommendation algorithms; (Lam ¶19 discloses a set of recommenders (which necessarily utilize algorithms in a computing environment) 
assigning each of the first combination of the recommendation algorithms to one of a first set of weights; (Lam ¶38 assigns weights to each recommender) 
generating, by the processing device, first content recommendations for a first plurality of users using the first combination of the recommendation algorithms and the associated first set of weights;  (Lam ¶39 generates recommendations to the user)

Lam does not disclose 
receiving, at a processing device of an experiment system, a parameter associated with a set of recommendation algorithms, the set of recommendation algorithms operating as an experiment for content hosted by a content provider;  
assigning each of the second combination of the recommendation algorithms to one of a second set of weights, wherein at least one weight of the second set of weights is different from the first set of weights; 
generating, by the processing device, a second combination of the recommendation algorithms having a second set of weights, the second combination comprising a second subset of the set of recommendation algorithms; 

generating second content recommendations for a second plurality of users, different from the first plurality of users, using the second combination of the recommendation algorithms and the associated second set of weights; 
comparing, by the processing device, a first performance of the first content recommendations with respect to  the parameter to a performance of the second content recommendations with respect to the parameter; and 
allocating, by a processing device, a portion of new users to the first combination of the recommendation algorithms responsive to determining that the first content recommendations generated using the first combination of the recommendation algorithms result in a better performance with respect to the parameter than the second content recommendations generated using the second combination of the recommendation algorithms, wherein subsequent content recommendations generated by the first combination of the recommendation algorithms are integrated into a user interface through which the portion of new users interact with the content provider.

However, Gallo discloses A/B Testing, which is a process to compare two versions of something to see which performs better.  As noted by Gallo, this technique is almost 100 years old and well-known in the testing field.  Optimization is the determination of which performs the best, which can be determined via A/B testing.  In A/B testing, it takes one combination, a control group and a test group, and make a determination as to which works better based on testing results.  Thus, the generation of a new combination is the test group to see if the new weights perform better than the currently determined optimization. In applying A/B testing to Lam, one would test different combinations/weights of the multiple recommender systems in Lam with respect to two groups of users to determine which performed better.  Thus, the additional elements of the claim are taught by the combination of Lam with the A/B testing technique of Gallo.  It would have been obvious to try the A/B testing method to the multiple recommenders system of Lam to determine which combination/weights will present the best results as well known in the art as shown by Gallo. 

Claims 8 and 15 are rejected under a similar rationale. 

3. The method of claim 1, wherein generating the first content recommendations comprises: 
generating an initial recommendation using each of the recommendation algorithms in the first combination of the recommendation algorithms; (Lam ¶32-35 generates the initial recommendations and scores)
multiplying each of the initial recommendations by the weight assigned to the recommendation algorithm that generated the initial recommendation; (Lam ¶38 applies weights to each recommender, multiplier in ¶38)
normalizing the initial recommendations based on a strength score of each of the initial recommendations; and (Lam ¶37-38 normalizes the scores)
combining the initial recommendations together to generate the first content recommendations. (Lam ¶40 combines the recommendations to generate the recommendations) 

Claims 10 and 17 are rejected under a similar rationale. 

Lam does not disclose
4. The method of claim 1, wherein the first combination of the recommendation algorithms is generated using a machine learning algorithm.

Lam/Gallo do not explicitly disclose using a machine-learned model for recommendations, however, it would have been obvious to use a machine-learned model for recommendations under KSR as it represents both applying a known technique to a known device ready for improvement to yield predictable results and known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as evidenced by the following articles:
Google says machine learning is the future. So I tried it myself, Alex Hern June 28, 2016;
Recommended For You: How machine learning helps you choose what to consume next, Jennifer Wei, August 28, 2017;
Machine Learning: What it is and why it matters, SAS, Jan 7, 2014.

In each article, it describes how machine learning is the future of computing and SAS and Harvard in particular indicates that machine learning will transform recommendations.  Thus, these articles indicate that machine learning is a known technique to a known device (Lam/Gallo’s process) ready for improvement and also known work in another field of endeavor (machine learning) based on design incentives to improve recommendations (Lam/Gallo’s process) as taught by the various NPL articles.

Claims 11 and 18 are rejected under a similar rationale. 

5. The method of claim 1, further comprising: 
generating a content recommendation for the new user using the new combination.  (Lam ¶40 presents the recommendation to users)

Lam does not disclose
in response to a new user, determining whether to generate content recommendations for the new user using the first combination of the recommendation algorithms or a new combination of the recommendation algorithms; 
in response to determining that a new combination of the recommendation algorithms should be used, generating the new combination of the recommendation algorithms and assigning a weight to each algorithm in the new combination of the recommendation algorithms.

However, Gallo discloses A/B Testing. Thus, the generation of a new combination is the test group to see if the new weights perform better than the currently determined optimization.  It would have been obvious to try the A/B testing method in the optimization process of Lam as it is a well-known method for optimizing results.  

Claims 12 and 19 are rejected under a similar rationale. 


6. The method of claim 1, further comprising: for each of the first and second combinations of the recommendation algorithms, monitoring a time variation of the performance of the combination; (Lam ¶38 monitors the recommendations over time and adjusts the weights accordingly)


Claim 13 and 20 are rejected under a similar rationale. 

7. The method of claim 1, wherein one or more of the first combination of the recommendation algorithms is an algorithm hosted separately from the remaining recommendation algorithms of the first combination of the recommendation algorithms.  (Lam ¶37 discloses modular recommenders, which would constitute separate hosting as each module is separately hosted)

Claim 14 is rejected under a similar rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684